OMB APPROVAL OMB Number:3235-0145 Expires:February 28, 2009 Estimated average burden Hours per response14.5 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13D/A Under the Securities Exchange Act of 1934 (Amendment No. 1) Cohen & Steers Select Utility Fund, Inc. (Name of Issuer) Common Stock (Title of Class of Securities) 19248A109 (CUSIP Number) Full Value Advisors L.L.C. Park 80 West, Plaza Two, Suite 750 Saddle Brook, NJ 07663 Tel. (201) 556-0092 With a copy to: Stephen P. Wink, Esq. Cahill/Wink LLP 5 Penn Plaza 23rd Floor New York, NY 10001 (646) 378-2105 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) November 19, 2007 (Date of Event Which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule 13D, and is filing this schedule because of ss.ss.240.13d-1(e), 240.13d-1(f) or 240.13d-1(g), check the following box.[] Note:Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits.See ss. §240.13d-7 for other parties to whom copies are to be sent. *The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). PAGE 1 OF 22 CUSIP No. 19248A109 1Name of Reporting Persons I.R.S. Identification Nos. of above persons (entities only) Full Value Advisors L.L.C. 22-3813015 2Check the Appropriate Box if a Member of a Group (See Instructions) (a)[] (b)[X] 3SEC Use Only 4Source of Funds (See Instructions) WC 5Check if Disclosure of Legal Proceedings is Required Pursuant to Items 2(d) or 2(e)[] 6Citizenship or Place of Organization New Jersey Number of7Sole Voting Power762,583 Shares Beneficially8Shared Voting Power 0 Owned by Each 9Sole Dispositive Power762,583 Reporting Person With:10Shared Dispositive Power0 11Aggregate Amount Beneficially Owned by Each Reporting Person 3,112,226 12Check if the Aggregate Amount in Row (11) Excludes Certain Shares (See Instructions)[] 13Percent of Class Represented by Amount in Row (11) 7.2% 14Type of Reporting Person (See Instructions) OO PAGE 2 OF 22 CUSIP No. 19248A109 1Name of Reporting Persons I.R.S. Identification Nos. of above persons (entities only) Full Value Partners L.P. 22-3813020 2Check the Appropriate Box if a Member of a Group (See Instructions) (a)[] (b)[X] 3SEC Use Only 4Source of Funds (See Instructions) WC 5Check if Disclosure of Legal Proceedings is Required Pursuant to Items 2(d) or 2(e)[] 6Citizenship or Place of Organization Delaware Number of7Sole Voting Power0 Shares Beneficially8Shared Voting Power731,589 Owned by Each 9Sole Dispositive Power 0 Reporting Person With:10Shared Dispositive Power731,589 11Aggregate Amount Beneficially Owned by Each Reporting Person 3,112,226 12Check if the Aggregate Amount in Row (11) Excludes Certain Shares (See Instructions)[] 13Percent of Class Represented by Amount in Row (11) 7.2% 14Type of Reporting Person (See Instructions) PN PAGE 3 OF 22 CUSIP No. 19248A109 1Name of Reporting Persons I.R.S. Identification Nos. of above persons (entities only) Bulldog Investors I, LLC 74-3225389 2Check the Appropriate Box if a Member of a Group (See Instructions) (a)[] (b)[X] 3SEC Use Only 4Source of Funds (See Instructions) WC 5Check if Disclosure of Legal Proceedings is Required Pursuant to Items 2(d) or 2(e)[] 6Citizenship or Place of Organization Delaware Number of7Sole Voting Power0 Shares Beneficially8Shared Voting Power1,298,368 Owned by Each 9Sole Dispositive Power0 Reporting Person With:10Shared Dispositive Power1,298,368 11Aggregate Amount Beneficially Owned by Each Reporting Person 3,112,226 12Check if the Aggregate Amount in Row (11) Excludes Certain Shares (See Instructions)[] 13Percent of Class Represented by Amount in Row (11) 7.2% 14Type of Reporting Person (See Instructions) OO PAGE 4 OF 22 CUSIP No. 19248A109 1Name of Reporting Persons I.R.S. Identification Nos. of above persons (entities only) Opportunity Partners L.P. 11-3132092 2Check the Appropriate Box if a Member of a Group (See Instructions) (a)[] (b)[X] 3SEC Use Only 4Source of Funds (See Instructions) WC 5Check if Disclosure of Legal Proceedings is Required Pursuant to Items 2(d) or 2(e)[] 6Citizenship or Place of Organization Ohio Number of 7Sole Voting Power0 Shares Beneficially8Shared Voting Power454,707 Owned by Each 9Sole Dispositive Power 0 Reporting Person With:10Shared Dispositive Power454,707 11Aggregate Amount Beneficially Owned by Each Reporting Person 3,112,226 12Check if the Aggregate Amount in Row (11) Excludes Certain Shares (See Instructions)[] 13Percent of Class Represented by Amount in Row (11) 7.2% 14Type of Reporting Person (See Instructions) PN PAGE 5 OF 22 CUSIP No. 19248A109 1Name of Reporting Persons I.R.S. Identification Nos. of above persons (entities only) Calapasas Investment Partners L.P. 95-4463608 2Check the Appropriate Box if a Member of a Group (See Instructions) (a)[] (b)[X] 3SEC Use Only 4Source of Funds (See Instructions) WC 5Check if Disclosure of Legal Proceedings is Required Pursuant to Items 2(d) or 2(e)[] 6Citizenship or Place of Organization California Number of7Sole Voting Power0 Shares Beneficially8Shared Voting Power 129,510 Owned by Each 9Sole Dispositive Power0 Reporting Person With:10 Shared Dispositive Power129,510 11Aggregate Amount Beneficially Owned by Each Reporting Person 3,112,226 12Check if the Aggregate Amount in Row (11) Excludes Certain Shares (See Instructions)[] 13Percent of Class Represented by Amount in Row (11) 7.2% 14Type of Reporting Person (See Instructions) PN PAGE 6 OF 22 CUSIP No. 19248A109 1Name of Reporting Persons I.R.S. Identification Nos. of above persons (entities only) Opportunity Income Plus Fund L.P. 20-1384166 2Check the Appropriate Box if a Member of a Group (See Instructions) (a)[] (b)[X] 3SEC Use Only 4Source of Funds (See Instructions) WC 5Check if Disclosure of Legal Proceedings is Required Pursuant to Items 2(d) or 2(e)[] 6Citizenship or Place of Organization Delaware Number of7Sole Voting Power0 Shares Beneficially8Shared Voting Power103,859 Owned by Each 9Sole Dispositive Power0 Reporting Person With:10Shared Dispositive Power103,859 11Aggregate Amount Beneficially Owned by Each Reporting Person 3,112,226 12Check if the Aggregate Amount in Row (11) Excludes Certain Shares (See Instructions)[] 13Percent of Class Represented by Amount in Row (11) 7.2% 14Type of Reporting Person (See Instructions) PN PAGE 7 OF 22 CUSIP No. 19248A109 1Name of Reporting Persons I.R.S. Identification Nos. of above persons (entities only) Full Value Special Situations Fund, LP 20-5465325 2Check the Appropriate Box if a Member of a Group (See Instructions) (a)[] (b)[X] 3SEC Use Only 4Source of Funds (See Instructions) WC 5Check if Disclosure of Legal Proceedings is Required Pursuant to Items 2(d) or 2(e)[] 6Citizenship or Place of Organization Delaware Number of7Sole Voting Power0 Shares Beneficially8Shared Voting Power 75,574 Owned by Each9Sole Dispositive Power0 Reporting Person With:10Shared Dispositive Power75,574 11Aggregate Amount Beneficially Owned by Each Reporting Person 3,112,226 12Check if the Aggregate Amount in Row (11) Excludes Certain Shares (See Instructions)[] 13Percent of Class Represented by Amount in Row (11) 7.2% 14Type of Reporting Person (See Instructions) PN PAGE 8 OF 22 CUSIP No. 19248A109 1Name of Reporting Persons I.R.S. Identification Nos. of above persons (entities only) Full Value Offshore Partners L.P. 98-0516495 2Check the Appropriate Box if a Member of a Group (See Instructions) (a)[] (b)[X] 3SEC Use Only 4Source of Funds (See Instructions) WC 5Check if Disclosure of Legal Proceedings is Required Pursuant to Items 2(d) or 2(e)[] 6Citizenship or Place of Organization Cayman Islands Number of 7Sole Voting Power0 Shares Beneficially8Shared Voting Power 30,994 Owned by Each 9Sole Dispositive Power0 Reporting Person With:10 Shared Dispositive Power30,994 11Aggregate Amount Beneficially Owned by Each Reporting Person 3,112,226 12Check if the Aggregate Amount in Row (11) Excludes Certain Shares (See Instructions)[] 13Percent of Class Represented by Amount in Row (11) 7.2% 14Type of Reporting Person (See Instructions) PN PAGE 9 OF 22 CUSIP No. 19248A109 1Name of Reporting Persons I.R.S. Identification Nos. of above persons (entities only) Mercury Partners L.P. 91-1866104 2Check the Appropriate Box if a Member of a Group (See Instructions) (a)[] (b)[X] 3SEC Use Only 4Source of Funds (See Instructions) WC 5Check if Disclosure of Legal Proceedings is Required Pursuant to Items 2(d) or 2(e)[] 6Citizenship or Place of Organization California Number of 7Sole Voting Power0 Shares Beneficially8Shared Voting Power139,190 Owned by Each 9Sole Dispositive Power0 Reporting Person With:10Shared Dispositive Power139,190 11Aggregate Amount Beneficially Owned by Each Reporting Person 3,112,226 12Check if the Aggregate Amount in Row (11) Excludes Certain Shares (See Instructions)[] 13Percent of Class Represented by Amount in Row (11) 7.2% 14Type of Reporting Person (See Instructions) PN PAGE 9 OF 22 CUSIP No. 19248A109 1Name of Reporting Persons I.R.S. Identification Nos. of above persons (entities only) Steady Gain Partners L.P. 11-3601582 2Check the Appropriate Box if a Member of a Group (See Instructions) (a)[] (b)[X] 3SEC Use Only 4Source of Funds (See Instructions) WC 5Check if Disclosure of Legal Proceedings is Required Pursuant to Items 2(d) or 2(e)[] 6Citizenship or Place of Organization Delaware Number of7Sole Voting Power 0 Shares Beneficially8Shared Voting Power 119,035 Owned by Each 9Sole Dispositive Power0 Reporting Person With:10 Shared Dispositive Power119,035 11Aggregate Amount Beneficially Owned by Each Reporting Person 3,112,226 12Check if the Aggregate Amount in Row (11) Excludes Certain Shares (See Instructions)[] 13Percent of Class Represented by Amount in Row (11) 7.2% 14Type of Reporting Person (See Instructions) PN PAGE 10 OF 22 CUSIP No. 19248A109 1Name of Reporting Persons I.R.S. Identification Nos. of above persons (entities only) Phillip Goldstein 2Check the Appropriate Box if a Member of a Group (See Instructions) (a)[] (b)[X] 3SEC Use Only 4Source of Funds (See Instructions) PF 5Check if Disclosure of Legal Proceedings is Required Pursuant to Items 2(d) or 2(e)[] 6Citizenship or Place of Organization U.S.A. Number of7Sole Voting Power20,200 Shares Beneficially8Shared Voting Power 0 Owned by Each 9Sole Dispositive Power20,200 Reporting Person With:10Shared Dispositive Power0 11Aggregate Amount Beneficially Owned by Each Reporting Person 3,112,226 12Check if the Aggregate Amount in Row (11) Excludes Certain Shares (See Instructions)[] 13Percent of Class Represented by Amount in Row (11) 7.2% 14Type of Reporting Person (See Instructions) IN PAGE 11 OF 22 CUSIP No. 19248A109 1Name of Reporting Persons I.R.S. Identification Nos. of above persons (entities only) SPAR Advisors L.L.C. 20-1384114 2Check the Appropriate Box if a Member of a Group (See Instructions) (a)[] (b)[X] 3SEC Use Only 4Source of Funds (See Instructions) WC 5Check if Disclosure of Legal Proceedings is Required Pursuant to Items 2(d) or 2(e)[] 6Citizenship or Place of Organization New York Number of 7Sole Voting Power1,402,227 Shares Beneficially8Shared Voting Power 0 Owned by Each 9Sole Dispositive Power1,402,227 Reporting Person With:10 Shared Dispositive Power0 11Aggregate Amount Beneficially Owned by Each Reporting Person 3,112,226 12Check if the Aggregate Amount in Row (11) Excludes Certain Shares (See Instructions)[] 13Percent of Class Represented by Amount in Row (11) 7.2% 14Type of Reporting Person (See Instructions) OO PAGE 12 OF 22 CUSIP No. 19248A109 1Name of Reporting Persons I.R.S. Identification Nos. of above persons (entities only) Kimball
